Exhibit 10.5

AMENDMENT TO
2005 RESTRICTED STOCK UNIT
AWARD AGREEMENT

This Amendment to 2005 Restricted Stock Unit Award Agreement (this “Amendment”)
is entered into as of February 26, 2007, by and between eFunds Corporation, a
Delaware corporation (the “Company”), and Paul F. Walsh (the “Executive”).

WHEREAS, the parties hereto previously entered into that certain 2005 Restricted
Stock Unit Award Agreement, dated as of January 13, 2005 (the “Agreement”);

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, the Company and the Executive hereby agree as follows:

1. Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

2. Section 1(b) of the Agreement is hereby amended to read as follows:

“(b) Subject to the acceleration and forfeiture provisions set forth below,
33-1/3% of the Restricted Stock Right shall vest and be converted into Shares on
February 19, 2006, 33-1/3% shall vest and be converted into Shares on
February 19, 2007 and the remaining portion of the Restricted Stock Right shall
vest and be converted into Shares on February 19, 2008. Any unvested portion of
the Restricted Stock Right shall be immediately forfeited and Recipient shall
retain no residual rights therein whatsoever if Recipient’s employment with or
services to the Company and its Affiliates shall be terminated for any reason
other than a “Qualifying Termination.” As used herein, a “Qualifying
Termination” shall mean a “Retirement” (as such term is defined in that certain
Retention Agreement, dated as of November 4, 2004 (the “Retention Agreement”),
between Recipient and the Company) or any other termination of Recipient’s
employment with the Company under the Retention Agreement other than a
termination of employment described in Section 3(b) of the Retention Agreement.
In the event Recipient’s employment with or services to the Company or its
Affiliates shall be terminated under circumstances constituting a Qualified
Termination, any unvested portion of the Restricted Stock Right shall vest and
be converted into Shares on the date of such Termination.

3. Section 7 of the Agreement is amended and restated in its entirely as
follows: “Section 7. Intentionally Omitted.”

4. Continuing Effectiveness of Agreement. Except as expressly provided herein to
the contrary, the Agreement shall remain unaffected and shall continue in full
force and effect after the date hereof.

5. Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts (including counterparts
delivered by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Any such counterpart delivered
by telecopy shall be effective as an original for all purposes.

(Signature Page Follows)

1

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

         
eFunds Corporation
  Executive   Executive
 
       
By:/s/ Laura DeCespedes
Its: EVP, Human Resources
  /s/ Paul F. Walsh
Paul F. Walsh  


 
       

2